Exhibit 99.1 Syneron Medical to Announce Second Quarter 2009 Financial Results on August 13th, YOKNEAM, ISRAEL(Marketwire - August 03, 2009) - Syneron Medical Ltd. (NASDAQ: ELOS), an innovator in the development, marketing and sales of elos™ combined-energy medical aesthetic devices, today announced that it will release its financial results for the second quarter of 2009 before market opening on Thursday, August 13, 2009. The earnings release will be available on Syneron's website at www.syneron.com. Syneron management will host a conference call and a live webcast at 8:30am (ET) on the same day. A question & answer session will follow management's discussion of events in the second quarter. Investors and analysts may participate in the conference call on the following dial-in numbers: US (toll free): 800-535-1368 International: +1-913-312-6680 Investors and other interested parties can also access a live webcast of the conference call through the Investor Overview page on Syneron's website at www.syneron.com.
